DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/28/2021 has been entered. 

Allowable Subject Matter
Claims 1-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to rewrite previously presented now cancelled claim 25 in an independent form. Claim 25 was previously indicated allowable in the office action mailed on 1/28/2021 if claim 25 is rewritten in an independent form. 
Claims 2, 4-9, 11, 12 and 26 being dependent on claim 1 are also allowed.

Claims 3, 10 and 21-24 were previously indicated allowable in the office action mailed on 1/28/2021.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a kit comprising a connector; a cap having an interior surface defining a receptacle; a tamper element, a housing configured to receive the cap, wherein a proximal end of the tamper element defines a proximally facing surface and wherein the entire tamper element is distally spaced from the connection interface of the connector in combination with other claimed limitations of claim 13. 

Asbaghi (US 5,688,241) discloses the closest prior art for a proximal end of the tamper element defines a proximally facing surface but is silent regarding a housing configured to receive the cap and wherein the entire tamper element is distally spaced from the connection interface of the connector.
Vitello (US 8,864,021 B1) discloses the closest prior art for a housing configured to receive the cap but is silent regarding wherein the entire tamper element is distally spaced from the connection interface of the connector.
Claims 14-20 being dependent on claim 13 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 4/28/2021, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1 and 13 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783